                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   JONESBORO DIVISION


MELISSA MCKINNEY                                                                        PLAINTIFF

V.                                 CASE NO. 3:18-CV-00237-JTK

SOCIAL SECURITY ADMINISTRATION                                                         DEFENDANT

                                               ORDER

          Pending is Plaintiff=s Motion for Attorney=s Fees under the Equal Access to Justice Act

(AEAJA@), 28 U.S.C. ' 2412 (DE #18).         In the motion, Plaintiff requests $8,182.24 in fees and

expenses. The Commissioner has no objection.           After careful consideration, the Court hereby

finds that the motion should be granted and Plaintiff be awarded reasonable attorney=s fees.

          EAJA fees are payable to Plaintiff, not Plaintiff=s attorney, and such fees are subject to an

offset when the Plaintiff has outstanding federal debts. See Astrue v. Ratliff, 130 S. Ct. 2521

(2010).     Therefore, subject to any offset, payment by check to the order of the Plaintiff, in care

of hER attorney, will issue to Plaintiff=s attorney.

          Accordingly, the Motion for Attorney=s Fees (DE #18) is GRANTED.                 Plaintiff is

awarded $8,182.24.

          IT IS SO ORDERED this 15th day of May, 2019.




                                                        ____________________________________
                                                         UNITED STATES MAGISTRATE JUDGE
